WR-81,360-01
                                                                                COURT OF CRIMINAL APPEALS
                                                                                                  AUSTIN, TEXAS
                                                                              Transmitted 5/29/2015 12:33:49 PM
                  IN THE COURT OF CRIMINAL APPEALSOF TEXAS Accepted 5/29/2015 1:12:21 PM
                                                                     >                              ABEL ACOSTA


EX PARTE                                     §
                                             §
                                                          •Jf"                                            CLERK




                                                                                                FILED IN
                                             §              NO. WR-81, 360-01        COURT OF CRIMINAL APPEALS

                                             §                                              May 29, 2015
DERRICK KEITH COOKE                          §
                                                                                        ABELACOSTA, CLERK




         MOTION FOR EXTENSION OF TIME TO FILE APPLICANT'S BRIEF


TO THE HONORABLE JUDGE OF SAID COURT:


        Comes now Derrick Keith Cooke, Appellant, and files this motion for an extension until

May 29, 2015, to file his Brief. In Support thereof, Applicant would show as follows:

                                                  I.


        The deadline for filing Appellant's Brief was May 26, 2015. This is Applicant's first

request for an extension of time.


                                                 III.


        Appellant's request for an extension is based on the following facts: Counsel for

Applicant Cooke was in an aggravated sexual assault trial in the 213th District Court of Tarrant
County, Texas from May 15 through May 22, 2015. In addition Counsel fro Applicant Cooke

had a flood in his office on May 24, 2015, and was unable to complete Applicant's Brief. As a

result, counsel is requesting an extension until May 29, 2015, to adequately discharge his duty to

his client.
                                                    Respectfully submitted,

                                                    Stickels & Associates, P.C.
                                                    John W. Stickels
                                                    P.O. Box 121431
                                                    Arlington, Texas 76012
                                                    Phone:(817)479-9282
                                                    Fax:(817)622-8071 •




                                                    BY: /S/ John W. Stickels
                                                    John W. Stickels
                                                    State Bar No. 19225300
                                                    Attorney for Derrick Keith Cooke



                                CERTIFICATE OF SERVICE


       I hereby certify that on the 29th day of May, 2015, a true and correct copy of the above
and foregoing Motion has been served on the Assistant Criminal District Attorney at 401 W.
Belknap, Fort Worth, Texas 76196.



                                                            /S/ John W. Stickels
                                                            John W. Stickels




                             CERTIFICATE OF CONFERENCE

       I hereby certify that on the 29th day of May, 2015, a conference was held between my
office and a representative for the Tarrant County District Attorney's Office, and she stated that
she is not opposed to the granting of Appellant's Motion for Extension of Time.


                                                            /S/ John W. Stickels
                                                            John W. Stickels